Citation Nr: 0303737	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  01-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post 
gastrectomy syndrome, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The RO 
continued the 20 percent evaluation for post gastrectomy 
syndrome and continued the 10 percent evaluation for post-
traumatic stress disorder.

In an October 2001 rating decision, the RO granted a 
30 percent evaluation for post-traumatic stress disorder, 
effective November 17, 1999.  The veteran has stated that he 
wants a higher evaluation, and thus the appeal continues.

In October 2002, the veteran and his wife testified at a 
personal hearing before the undersigned Board Member; a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  Post gastrectomy syndrome is manifested by constant 
abdominal pain, alternating periods of diarrhea and 
constipation, some nausea, and some vomiting.

2.  Post-traumatic stress disorder is manifested by recurrent 
nightmares, anger and irritability problems, hypervigilance, 
depression, excessive worry, and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for post 
gastrectomy syndrome have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 
4.114, Diagnostic Code 7308 (2002).

2.  The criteria for a 50 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.30, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the October 2001 
statement of the case and the April 2002 supplemental 
statement of the case.  Specifically, as to the claim for an 
increased evaluation for post-traumatic stress disorder, in 
the October 2001 statement of the case, the RO explained why 
it granted a 30 percent evaluation for post-traumatic stress 
disorder and why the veteran did not meet the criteria for 
the next higher evaluation.  The RO also provided the veteran 
with the criteria for all the evaluations for post-traumatic 
stress disorder, including the 70 percent and 100 percent 
evaluations.  Thus, the veteran was informed of what type of 
symptomatology was needed for the 50, 70, and 100 percent 
evaluations.  The April 2002 supplemental statement of the 
case also addressed why the veteran did not meet the criteria 
for the next higher evaluation.

As to the claim for an increased evaluation for post 
gastrectomy syndrome, in the October 2001 rating decision, 
the RO explained why an evaluation in excess of 20 percent 
for post gastrectomy syndrome was not warranted.  The RO also 
provided the veteran with the criteria for all the 
evaluations for post gastrectomy syndromes.  Thus, the 
veteran was informed of what type of symptomatology was 
needed for the 40 and 60 percent evaluations.  The April 2002 
supplemental statement of the case also addressed why the 
veteran did not meet the criteria for the next higher 
evaluation.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
October 2001 statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.159, which 
included VA's duty to assist claimants in obtaining evidence.  
Specifically, the veteran was informed that upon receipt of a 
substantially complete application for benefits that VA will 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  He was also informed 
that VA would obtain any records in the custody of a federal 
department or agency as long as the veteran provided enough 
information for VA to obtain the records.  He was further 
informed that VA would assist in obtaining records not in the 
custody of a federal department or agency, as long as the 
veteran provided the permission and information for VA to 
obtain those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Here, the RO obtained the veteran's 
service medical records from the National Personnel Records 
Center.  The RO also obtained the veteran's VA medical 
records from the VA medical facility in Lebanon, 
Pennsylvania.  The veteran informed VA that he was in receipt 
of Social Security Administration benefits but based upon his 
age.  Thus, the Social Security Administration records did 
not need to be obtained to adjudicate the veteran's claims.  
The veteran has not alleged that there exists any records 
that VA has not obtained.  Finally, in accordance with its 
duty to assist, the RO had the veteran undergo three VA 
examinations related to his claims.

The Board notes that the RO was very thorough in providing 
the veteran with enough examinations for the Board to make 
determinations as to the proper evaluations for the veteran's 
service-connected disabilities.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

Service connection for residuals of gastritis with deformed 
duodenal capsule was granted by means of a March 1956 rating 
decision and assigned a noncompensable evaluation.  The 
veteran has been rated at various levels for this disability 
since that time.  He underwent a gastrectomy in March 1958, 
at which time, the service-connected disability was 
reclassified as post gastrectomy syndrome.  The veteran has 
been rated at 20 percent disabling since May 1979.

Service connection for post-traumatic stress disorder was 
granted by means of an April 1997 rating decision and 
assigned a 10 percent evaluation.  The 10 percent evaluation 
was continued in the June 2000 rating decision on appeal, but 
in an October 2001 rating decision, the RO granted a 
30 percent evaluation.  

In November 1999, the veteran submitted claims for increased 
evaluations for the service-connected post-traumatic stress 
disorder and post gastrectomy syndrome.

A November 1999 VA outpatient treatment report shows that the 
veteran reported constant stomach discomfort.  He stated that 
the pain was worse with eating and that lying down did not 
relieve his symptoms.  The examiner noted that the veteran 
was followed for hiatal hernia with history of peptic ulcer 
disease.  

A December 1999 VA examination report shows that the veteran 
reported recurrent abdominal pain, which occurred after all 
meals and was poorly relieved by medication.  He denied 
reflux, but reported that he had occasional vomiting.  
Additionally, the veteran denied any diarrhea, constipation, 
or weight loss.  The examiner noted that the veteran had been 
seen in the gastrointestinal clinic in June 1999 and that an 
ultrasound of the abdomen was done, which was unremarkable.  
He also noted that an upper gastrointestinal series suggested 
a gastric diverticulum but no ulcer disease or reflux.  Upon 
physical examination, the examiner stated that the abdomen 
revealed a questionable, small ventral hernia, which was 
tender to palpation.  The examiner stated that blood studies 
were ordered and that he would enter an impression following 
receipt of the results.  In a December 1999 addendum, the 
examiner stated that the veteran had normal blood sugar.  The 
final impression was previous gastric surgery.

A December 1999 VA psychiatric evaluation report shows that 
the veteran reported recurrent nightmares on a regular basis.  
He stated he avoided talking about his Korean experiences 
with anyone.  The examiner stated that there was no evidence 
of anhedonia detachment or a restrictive affect and that the 
veteran had fairly good interpersonal skills, but noted that 
the veteran denied having any close friends.  He stated the 
veteran discussed a foreshortened future.  The veteran 
reported chronic problems with anger and irritability and 
that he used to get violent with his wife, but was now able 
to control his anger.  He also reported a profound startle 
response.  The veteran denied any problems with concentration 
or hypervigilance.  The examiner stated that the veteran met 
the criteria for post-traumatic stress disorder but that it 
did not appear to be moderate or severe in nature.  He stated 
the veteran was able to function fairly well despite his 
post-traumatic stress disorder symptoms.  The examiner 
described the veteran as well dressed and well groomed and 
that the veteran appeared to be in no acute distress.  He 
stated the veteran was alert and oriented throughout the 
interview and displayed good eye contact.  The veteran denied 
homicidal or suicidal thoughts, and his thought processes 
were described as clear, coherent, and goal directed.  The 
examiner stated the veteran's thought content was free of any 
obsessions, compulsions, delusions, or hallucinations.  He 
added that there was no evidence of any major concentration 
or memory disturbances.  Judgment and insight were reported 
as good.  The diagnosis was post-traumatic stress disorder, 
which the examiner stated was mild in severity.  The examiner 
entered a Global Assessment of Functioning (GAF) score of 61-
70.

A February 2000 VA outpatient treatment report shows that the 
veteran complained of constant abdominal pain, particularly 
when he ate.  He stated that Prevacid provided some relief.  
The assessment was gastroesophageal reflux disorder.

An October 2000 VA psychiatric evaluation report shows that 
the veteran stated that his post-traumatic stress disorder 
symptoms were severe, stating that he had suppressed his 
symptoms previously because of family commitments.  He 
described having recurrent nightmares and flashbacks.  The 
examiner stated that the veteran was on edge during the 
interview.  He described him as alert, coherent, and goal 
directed.  The examiner stated that the veteran's thinking 
process seemed to be free from delusional material.  The 
veteran denied suicidal ideation.  The examiner stated that 
there were indications of low self esteem, which would 
interfere with employability.  He added that the veteran had 
symptoms of depression and excessive worry.  The examiner 
entered a diagnosis of post-traumatic stress disorder, which 
he stated was moderate to severe and entered a GAF score of 
55.

A February 2002 VA examination report shows that the examiner 
noted that in reviewing the veteran's medical records, he 
noticed the veteran complained of stomach problems whenever 
he was treated at VA.  He stated that a January 2002 CAT scan 
of his stomach revealed that the stomach was unremarkable 
without hiatal hernia and no evidence of ascites or 
lymphadenopathy.  The examiner noted that the veteran was on 
Colestipol which helped with his diarrhea.  The veteran 
reported that he had alternating diarrhea and constipation 
and that he occasionally would see blood in his stools.  He 
denied any nausea or vomiting, but reported a 10-pound weight 
loss in the last year.  The examiner entered a diagnosis of 
chronic abdominal pain.

A February 2002 VA psychiatric evaluation report shows that 
the veteran reported that his primary stressor was the pain 
he experienced in his stomach.  He stated he saw this as the 
more limiting problem.  The veteran stated he had ongoing 
problems with recurring and distressful dreams, 
recollections, and feelings about the war.  The examiner 
stated that the veteran seemed to keep to himself without 
much insight in that regard.  He stated the veteran had few, 
"if any," friends and noted that the veteran stated he did 
not seem to connect with others.  The examiner stated the 
veteran complained of significant problems on and off with 
startle responses and sleep disturbances.  He noted he did 
not see difficulty with the veteran's concentration.  The 
examiner stated that the veteran clearly had a good 
relationship with his wife.  He described the veteran as 
casually dressed and groomed.  He stated the veteran was 
alert and oriented throughout the interview and that his eye 
contact was good throughout the interview.  His thoughts were 
described as clear, coherent, and goal directed and were free 
from obsessions, compulsions, delusions, or hallucinations.  
The diagnosis was post-traumatic stress disorder.

At the November 2002 hearing before the undersigned Board 
Member, the veteran testified that he was on medication for 
his post-traumatic stress disorder.  He stated that he was 
currently working part-time as a truck driver.  He described 
himself as short tempered and that he mostly socialized with 
his family.  The veteran stated that his sleep was sporadic-
sometimes he slept well and other times he did not.  The 
veteran's wife testified that the veteran would wake up in 
cold sweats and that she would help him calm down.  As to the 
veteran's post gastrectomy syndrome, he stated that he would 
experience nausea after eating, as well as both diarrhea and 
constipation.  He also reported occasional vomiting.  The 
veteran denied experiencing any sweating or having any 
problems with his blood.  He noted that he had not lost 
weight in the past, but had recently started to lose weight.  
The veteran's wife stated that sometimes the veteran was 
unable to finish a meal before he began having diarrhea.  The 
veteran complained that since he had been operated on, he had 
no control over this stomach.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



A.  Post gastrectomy syndrome

Under 38 C.F.R. § 4.114, Diagnostic Code 7308 (2002), which 
addresses post gastrectomy syndrome, a 20 percent evaluation 
is warranted for mild post gastrectomy syndrome with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  Id.  
A 60 percent evaluation requires severe post gastrectomy 
syndrome, with associated nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
40 percent evaluation for post gastrectomy syndrome.  The 
veteran has reported constant stomach pain throughout the day 
and has stated that medication does not alleviate his 
symptoms.  He has periods of diarrhea and periods of 
constipation and has reported some nausea and some vomiting.  
The Board finds that such symptoms are indicative of a 
40 percent evaluation for post gastrectomy syndrome.  See id.

The Board must now consider whether a 60 percent evaluation 
is warranted and finds that the preponderance of the evidence 
is against such finding.  The veteran has denied any 
sweating.  There is no evidence that the veteran has 
circulatory disturbances after meals or hypoglycemic 
symptoms.  While the veteran has reported some weight loss, 
there is no evidence of malnutrition or anemia.  The 
40 percent evaluation contemplates less frequent symptoms 
than the 60 percent evaluation.  The veteran, himself, has 
not described his post gastrectomy syndrome as being severe.  
The service-connected disability is no more than 40 percent 
disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he was worse than the 20 percent 
evaluation, he was correct, and the Board has granted a 
40 percent evaluation for post gastrectomy syndrome.  
However, to the extent that the veteran has implied that he 
warrants an evaluation in excess of 40 percent, the medical 
findings do not support the grant of a 60 percent evaluation.  
The Board notes that it appreciated the veteran's and his 
wife's very credible testimony at the November 2002 Board 
hearing; however, their statements alone do not establish 
that an evaluation in excess of 40 percent is warranted for 
post gastrectomy syndrome.  To this extent, the preponderance 
of the evidence is against his claim for an evaluation in 
excess of 40 percent for post gastrectomy syndrome, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

B.  Post-traumatic stress disorder

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), which 
addresses post-traumatic stress disorder, the criteria are as 
follows, in part:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
50 percent evaluation for post-traumatic stress disorder.  In 
December 1999, the veteran reported having recurrent 
nightmares.  He denied having any close friends and stated 
that he had difficulty with anger and irritability.  In 
October 2000, the examiner noted that the veteran was on edge 
during the interview.  The veteran reported that he had 
suppressed his post-traumatic stress disorder in the past 
because of family commitments, such as providing for his 
family.  The examiner stated that the veteran had low self 
esteem and excessive worry.  He described the veteran's post-
traumatic stress disorder as moderate to severe.  In February 
2002, the veteran reported recurrent and distressful dreams.  
The examiner noted that the veteran had few, "if any," 
friends.  He added that the veteran had significant problems 
on and off with startle responses and sleep disturbances.  
The veteran reported that he was short tempered.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2002) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The above-reported evidence establishes 
that the veteran has disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, his symptoms fall 
within the 50 percent evaluation.  However, he has 
intermittent periods of inability to perform occupational 
tasks, depressed mood, anxiety, and chronic sleep impairment.  
These symptoms fall within the 30 percent evaluation.  With 
the application of 38 C.F.R. § 4.7, the Board finds that the 
evidence supports the grant of a 50 percent evaluation for 
post-traumatic stress disorder.

This determination is supported by medical professionals's 
findings of GAF scores of 55, 61-70, and 60-70.  Although the 
GAF score does not fit neatly into the rating criteria, the 
GAF score is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  The GAF score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 
(4th ed. 1994).  A GAF score of 55 (which falls into the 
range of 51-60) is defined as "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score range of 61-70 is defined as 
"Some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  Mild and 
moderate symptomatology are indicative of no more than a 
50 percent evaluation.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent.  The veteran does not 
meet the criteria in the 70 percent evaluation or the 
100 percent evaluation.  In considering the criteria under 
the 70 percent evaluation, the veteran has consistently 
denied suicidal ideation.  There is no evidence of 
obsessional rituals which interfere with routine activities.  
The VA examiner has stated that the veteran's thoughts are 
free of any obsessions, compulsions, delusions, or 
hallucinations.  The veteran's speech has not been remotely 
described as illogical.  In fact, his speech has been 
consistently described as logical, coherent, and goal 
directed.  

Additionally, neither the veteran nor any examiner have 
described having near continuous or depression affecting the 
ability to function independently, appropriately, or 
effectively.  The veteran has reported that he can control 
his anger.  There is no evidence of spatial disorientation.  
The veteran has been consistently reported as being alert and 
oriented throughout.  As to the inability to establish and 
maintain effective relationships, the Board notes that the 
veteran has been reported to have a strong marriage with his 
wife and that he maintains relationships with his children.  
While he describes having no friends, he is capable of having 
relationships with his family members.  There is evidence of 
difficulty in adapting to stressful circumstances; however, 
meeting one of the nine criteria under the 70 percent 
evaluation would not warrant the grant of a 70 percent 
evaluation.

As to consideration of the 100 percent evaluation, the 
veteran does not meet any of the criteria of the 100 percent 
evaluation.  For example, there is no evidence of any gross 
impairment in thought processes.  Additionally, as stated 
above, the veteran has been consistently reported as being 
alert and oriented throughout.  His speech is consistently 
reported as coherent and goal directed.  As to delusions or 
hallucinations, the veteran has repeatedly denied any 
delusions or hallucinations, and examiners have found the 
veteran's speech to be free of both delusions and 
hallucinations.  Also, no examiner, or even the veteran, has 
stated that he is a danger to himself or others.  The 
preponderance of the evidence is against a finding that the 
veteran has intermittent inability to perform activities of 
daily living.  The veteran has consistently been described as 
being well groomed.  Further, there is no evidence of 
disorientation to time and place.  As stated above, every 
examiner who has addressed the veteran's orientation has 
described him as alert and oriented throughout.  Finally, 
there is no evidence of memory loss for names of close 
relatives or his own name.  In fact, no examiner has found 
that the veteran has any memory difficulties.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected post-traumatic stress disorder warranted an 
evaluation in excess of 30 percent, he was correct, and the 
Board has granted a 50 percent evaluation.  However, to the 
extent that the veteran has implied that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for the reasons stated above.  The Board notes 
that it appreciated the veteran's and his wife's very 
credible testimony at the November 2002 Board hearing; 
however, their statements alone do not establish that an 
evaluation in excess of 50 percent is warranted for post-
traumatic stress disorder.  To this extent, the preponderance 
of the evidence is against his claim for an evaluation in 
excess of 50 percent for post-traumatic stress disorder, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

C.  Extraschedular consideration

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).






	(CONTINUED ON NEXT PAGE)





ORDER

A 40 percent evaluation for post gastrectomy syndrome is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits. 

A 50 percent evaluation for post-traumatic stress disorder is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

